       Case 2:18-cv-09450 Document 1 Filed 11/07/18 Page 1 of 6 Page ID #:1



 1   SHARON D. MAYO (SBN 150469)
 2
     sharon.mayo@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
 3   Three Embarcadero Center, 10th Floor
 4   San Francisco, CA 94111
     Telephone: 415.471.3100
 5   Facsimile: 415.471.3400
 6
     CASSANDRA E. HAVENS (SBN 317241)
 7   cassandra.havens@arnoldporter.com
 8   ARNOLD & PORTER KAYE SCHOLER LLP
     777 South Figueroa Street, 44th Floor
 9   Los Angeles, CA 90017
10   Telephone: 213.243.4000
     Facsimile: 213.243.4199
11

12   Attorneys for Plaintiffs

13

14
                                UNITED STATES DISTRICT COURT
15
                            CENTRAL DISTRICT OF CALIFORNIA
16
                                     WESTERN DIVISION
17

18   WB MUSIC CORP., HERBILICIOUS                   Case No.: 2:18-cv-9450
     MUSIC, NAUGHTY MUSIC,
19   NEUTRAL GRAY MUSIC, PURE                       COMPLAINT FOR VIOLATIONS
     LOVE MUSIC, UH OH                              OF THE COPYRIGHT ACT
20   ENTERTAINMENT, INC., WUT’
     SHAWAN-A DO MUSIC, INC., BABY                  (17 U.S.C. §§ 101, et seq.)
21   SPIKE MUSIC, and NORTH AVENUE
     MUSIC,
22
                                    Plaintiffs,
23
                vs.
24
     SOLITAIRE HOLDINGS, LLC, and
25   LONG KIM HUOT,
                         Defendants.
26

27

28

                                                  -1-
                         COMPLAINT FOR VIOLATIONS OF THE COPYRIGHT ACT
          Case 2:18-cv-09450 Document 1 Filed 11/07/18 Page 2 of 6 Page ID #:2



 1            Plaintiffs, by their undersigned attorneys, allege:
 2                                           JURISDICTION
 3            1.     This is a suit for copyright infringement under Title 17 of the United
 4   States Code.
 5            2.     This Court has jurisdiction pursuant to 28 U.S.C. § 1338(a), and venue
 6   in this District is proper pursuant to 28 U.S.C.§ 1400(a).
 7            3.     Plaintiffs allege three (3) causes of action for copyright infringement
 8   based on the Defendant’s public performances of Plaintiffs’ copyrighted musical
 9   compositions. SCHEDULE A, annexed to the Complaint, sets forth in summary
10   form the allegations hereinafter made with respect to the Plaintiffs, their copyrighted
11   musical compositions, and Defendant’s acts of infringement.
12                                           THE PARTIES
13            4.     The Plaintiffs named in Column 2* are the owners of the copyrights in
14   the original musical compositions listed in Column 3, and are properly joined in this
15   complaint under Rule 20 of the Federal Rules of Civil Procedure.
16            5.     On information and belief, Defendant Solitaire Holdings, LLC (“SHL”)
17   is a limited liability company organized under the laws of the state of Delaware with
18   offices at 1580 Clark Street, Arcadia, California 91006.
19            6.     At all times hereinafter mentioned, SHL did, and still does, own, control,
20   manage, operate, and maintain a place of business for public entertainment,
21   accommodation, amusement, and refreshment known as Knockout’s Gentlemen’s
22   Club (“Knockout’s”), located at 1580 Clark Street, Arcadia, California 91006.
23            7.     Musical compositions were and are publicly performed at Knockout’s.
24            8.     On information and belief, defendant Long Kim Huot (“Huot” and,
25   together with SHL, the “Defendants”) is an individual who resides and/or does
26   business in this district.
27
     *
28       All references to “columns” herein refer to the numbered columns set forth in SCHEDULE A.


                                                     -2-
                             COMPLAINT FOR VIOLATIONS OF THE COPYRIGHT ACT
       Case 2:18-cv-09450 Document 1 Filed 11/07/18 Page 3 of 6 Page ID #:3



 1         9.     At all times hereinafter mentioned, Huot was, and still is, an officer,
 2   member, director, and/or principal of SHL.
 3         10.    At all times hereinafter mentioned, Huot was, and still is, responsible for
 4   the control, management, operation, and/or maintenance of the affairs of SHL.
 5         11.    At all times hereinafter mentioned, Defendants jointly had, and still
 6   have, the right and ability to supervise and control the activities that take place at
 7   Knockout’s, including the right and ability to supervise and control the public
 8   performance of musical compositions at the establishment.
 9         12.    Each Defendant derives a direct financial benefit from the public
10   performance of musical compositions at Knockout’s.
11              FACTS SPECIFIC TO DEFENDANTS’ INFRINGEMENT OF
12              PLAINTIFFS’ COPYRIGHTED MUSICAL COMPOSITIONS
13         13.    The Plaintiffs are all members of the American Society of Composers,
14   Authors, and Publishers (“ASCAP”), a membership association that represents,
15   licenses, and protects the public performance rights of its more than 670,000
16   songwriter, composer, and music publisher members.
17         14.    Each ASCAP member grants to ASCAP a non-exclusive right to license
18   the performing rights in that member’s copyrighted musical compositions. On behalf
19   of its members, ASCAP licenses public performances of its members’ musical works,
20   collects license fees associated with those performances, and distributes royalties to
21   its members, less ASCAP’s operating expenses.
22         15.    In undertaking the conduct complained of in this action, Defendants
23   knowingly and intentionally violated Plaintiffs’ rights. Defendants’ knowledge and
24   intent are established by the following facts:
25                   (a) Defendants entered into a license agreement with ASCAP,
26   effective November 1, 2011.
27                   (b) Defendants, however, failed to pay license fees as required by the
28   license agreement.

                                                -3-
                          COMPLAINT FOR VIOLATIONS OF THE COPYRIGHT ACT
       Case 2:18-cv-09450 Document 1 Filed 11/07/18 Page 4 of 6 Page ID #:4



 1                    (c) Because of Defendants’ failure to pay license fees due, on
 2   September 30, 2015, upon written notice, ASCAP terminated the agreement for
 3   default.
 4              16.     Since termination of Knockout’s ASCAP license, ASCAP has
 5   attempted to contact the Defendants, or their representatives, agents, or employees, to
 6   offer to reinstate the license for Knockout’s, or relicense the establishment, upon
 7   payment of the outstanding fees owed to ASCAP.
 8              17.    Defendants have refused all of ASCAP’s offers to reinstate the
 9   license for Knockout’s.
10              18.    As a result of the foregoing, Knockout’s has been unlicensed by
11   ASCAP since September 30, 2015.
12              19.    ASCAP’s various communications offering to reinstate the license
13   for Knockout’s gave Defendants notice that unauthorized performances of ASCAP’s
14   members’ musical compositions at Knockout’s constitute copyright infringement.
15              20.    The original musical compositions listed in Column 3 were created
16   and written by the persons named in Column 4.
17              21.    The original musical compositions listed in Column 3 were
18   published on the dates stated in Column 5, and since the date of publication have
19   been printed and published in conformity with Title 17 of the United States Code.
20              22.    The Plaintiffs named in each cause of action, including their pre-
21   decessors in interest, if any, complied in all respects with Title 17 of the United States
22   Code, secured the exclusive rights and privileges in and to the copyright of each com-
23   position listed in Column 3, and received from the Register of Copyrights a Certifi-
24   cate of Registration, identified as set forth in Column 6.
25              23.    Defendants on the dates specified in Column 7, and upon informa-
26   tion and belief, at other times prior and subsequent thereto, infringed the copyright in
27   each composition named in Column 3 by performing publicly compositions at
28

                                                -4-
                         COMPLAINT FOR VIOLATIONS OF THE COPYRIGHT ACT
           Case 2:18-cv-09450 Document 1 Filed 11/07/18 Page 5 of 6 Page ID #:5



 1   Knockout’s, for the entertainment and amusement of the patrons attending said
 2   premises, and Defendants threaten to continue such infringing performances.
 3               24.     The public performances at Knockout’s of the Plaintiffs’
 4   copyrighted musical compositions on the dates specified in Column 7 were
 5   unauthorized: neither Defendants, nor any of the Defendants’ agents, servants or
 6   employees, nor any performer was licensed by, or otherwise received permission
 7   from any Plaintiff, or any agent, servant, or employee of any Plaintiff, to give such
 8   performances.
 9               25.     In undertaking the conduct complained of in this action, Defendants
10   knowingly and intentionally violated Plaintiffs' rights.
11               26.     The many unauthorized performances at Knockout’s include the
12   performances of the three copyrighted musical compositions upon which this action
13   is based.
14               27.     At the times of the acts of infringement complained of, the Plaintiff
15   named in each cause of action was an owner of the copyright in the composition
16   therein named.
17               28.     The said wrongful acts of the Defendants have caused and are
18   causing great injury to the Plaintiffs, which damage cannot be accurately computed,
19   and unless this Court restrains the Defendants from the further commission of said
20   acts, said Plaintiffs will suffer irreparable injury, for all of which the said Plaintiffs
21   are without any adequate remedy at law.
22

23   ///
24   ///
25   ///
26   ///
27   ///
28

                                                 -5-
                          COMPLAINT FOR VIOLATIONS OF THE COPYRIGHT ACT
       Case 2:18-cv-09450 Document 1 Filed 11/07/18 Page 6 of 6 Page ID #:6



 1                WHEREFORE, Plaintiffs pray:
 2                I. That Defendants and all persons acting under the direction, control,
 3   permission or authority of Defendants be enjoined and restrained permanently from
 4   publicly performing the aforementioned compositions—or any of them—and from
 5   causing or permitting the said compositions to be publicly performed at Knockout’s,
 6   or at any place owned, controlled, managed, or operated by Defendants, and from
 7   aiding or abetting the public performance of such compositions in any such place or
 8   otherwise.
 9                II. That Defendants be decreed to pay such statutory damages as to the
10   Court shall appear just, as specified in 17 U.S.C. § 504(c)(1), namely, not more than
11   Thirty Thousand Dollars ($30,000) nor less than Seven Hundred and Fifty Dollars
12   ($750) in each cause of action herein.
13                III. That Defendants be decreed to pay the costs of this action and that a
14   reasonable attorney's fee be allowed as part of the costs.
15                IV. For such other and further relief as may be just and equitable.
16

17   Dated: November 7, 2018              ARNOLD & PORTER KAYE SCHOLER LLP
18

19
                                          By:                              ____
20                                              SHARON D. MAYO (SBN 150469)
                                                sharon.mayo@arnoldporter.com
21                                              Three Embarcadero Center, 10th Floor
                                                San Francisco, CA 94111
22
                                                CASSANDRA E. HAVENS (SBN 317241)
23                                              cassandra.havens@arnoldporter.com
                                                777 South Figueroa Street, 44th Floor
24                                              Los Angeles, CA 90017

25                                              Attorneys for Plaintiffs

26

27

28

                                                 -6-
                         COMPLAINT FOR VIOLATIONS OF THE COPYRIGHT ACT
